DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 10/12/2021 is acknowledged.
Claims 1-6 were cancelled. 

Claim Objections
Claim 7 is objected to because of the following informalities:  the limitation “the fluid system” should be “the fluid distribution system”.  Claims 19-20 carries the same defect. Appropriate correction is required.
Claim 8, the limitation “fluid conveying conduit” should be “a fluid conveying conduit”. 
Claim 8, the limitation “to allow air entry” should be “to allow the quantity of air to enter”. Claim 20 contains the same defect.
Claim 9, the limitation “a remainder of the fluid conveying conduit” should be “the remainder of the fluid conveying conduit”. Claim 16 contains the same defect. 
Claim 13, the limitation “the liquid liquid pump” should be “the liquid pump”.
	Claim 15, the limitation “the air inlet opening is a preformed opening a wall of the fluid conveying conduit” should be “…is a preformed opening in a wall…”
	Claim 17, the limitation “sacrificial element” should be “the sacrificial element”. 
replete with errors. The Applicant is directed to review the claims to ensure that all typographical issues and inconsistencies are removed from the claim to avoid delays in prosecution. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
	The limitation “means for introducing a quantity of air” in claim 19 ONLY appears to invoke 112(f)/(6th) paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 12, the limitation “a predetermined quantity of air” and a discharge capacity of the pump” render the claim indefinite because its unclear whether the predetermined quantity of air is the same or different from that of the quantity of air previously claimed and whether the discharge capacity of the pump is the same or different as the liquid discharge capacity of the pump.  
	Claim 19, the limitation “means for introducing a quantity of air” renders the claim indefinite because it is unclear what the scope of the means is required. The specification does a sacrificial component having a heat induced failure point that allows See for example para. [0006]. However, the specification only merely nominally recites a “means for introducing a quantity of air” at para. [0009] and claim 19. Additionally, at para. [0027], the Applicant describes a fire mitigation system 30 provides an autonomously actuating and mechanical (i.e. entirely non-electric/electronic) means for deactivating the fuel system 20). Thus, it’s unclear 1) whether the sacrificial component having a heat induced failure point is the sole means for introducing air; 2) if not, what the defined scope of the means for introducing air is. It is clear from claim 20, that the Applicant seeks to include scope that does not necessarily include solely the sacrificial element as the means for introduction of air in claim 19, however, no discussion of the means for introducing air occurs in the specification. With special regard to claim 20, although claim 20 is dependent of claim 19, Claim 19 is rejected for failure to define the scope of the means plus function being claimed. However, claim 20 further modifies the means plus function by providing the structure of a sacrificial element as claimed and thus claim 20 fails the three prong test for claiming structure. Therefore, since claim 20 does not invoke 112(f)/(6th), the indefiniteness rejection does not apply to claim 20. 
	Claims dependent thereon are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veilleux US 2011/0302903 in view of Tunna et al. US 2010/0229626.
	Regarding claim 7, Veilleux discloses a gas turbine engine, see title, including a fluid distribution system having a liquid pump, fuel pumps 30, 36; lubricant pump 42. Veilleux does not disclose the gas turbine engine has a fire mitigation system as claimed. 

    PNG
    media_image1.png
    492
    670
    media_image1.png
    Greyscale

	Tunna teaches an apparatus for detecting a flammable atmosphere within a compressor and inerting the condition by providing a purge flow to the pump, the fire mitigation system configured to deactivate the fluid distribution system in the event of a fire condition by introducing a quantity of air, purge fluid 120, into the fluid distribution system at a location upstream of the liquid pump, see annotated fig. 1, labeled upstream location, the quantity of air being greater than a liquid discharge capacity of the liquid pump. The system of Tunna is capable of injecting a quantity of air as claimed. Tunna teaches that the system allows for the detection of a flammable environment and provides a means to prevent the flammable condition from entering the pump. See para. [0019]. 
	It would have been obvious to provide the flammable condition detection and purge system to the pumps of Veilleux, as taught by Tunna, in order to provide a means to detect a flammable condition and prevent the flammable condition from entering the pumps. Id. 
indicated by the arrow going into combustor 22c, of the gas turbine engine, the liquid pump comprising a fuel pump 30, 36 operable, in operation to pump fuel to the fuel nozzles; and a fuel control unit 36c located downstream from the fuel pump 30 and disposed in communication therewith, the fuel control unit operable to control the fuel pump to vary fuel flow through the fuel system. 
	Regarding claim 19, as best understood, Veilleux, in view of Tunna, discloses a gas turbine engine, see title of Veilleux, including a fluid distribution system having a liquid pump, see Veilleux fig. 1, fuel pumps 30, 36; lubricant pump 42, the gas turbine engine comprising means for introducing a quantity of air into the fluid distribution system at a location upstream of the liquid pump in the event of a detected fire condition, the means is the line 130 and valve 140 capable of injecting air into the pump line upstream of the pump 50, the quantity of air being greater than a liquid discharge capacity of the liquid pump, thereby starving the liquid pump and deactivating the fluid distribution system, the system is capable of injecting air as claimed.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veilleux, in view of Tunna as applied to claim 7 above, and further in view of Griffiths et al. US 2004/0177602.
	Regarding claim 14, Veilleux, in view of Tunna, discloses all elements but does not expressly disclose that the liquid pump is a positive displacement gear pump. Veilleux does not discuss the type of pumps at all.
See para. [0003].
	It would have been obvious to an ordinary skilled worker to provide a fuel pump (or the lube pump) of Veilleux, in Tunna, as a positive displacement gear pump taught by Griffiths, because Griffiths teaches that gear pumps are the preferred choice of GT fuel systems due to having a linear relationship between flow and speed. Id. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. 10,513,985. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘985 recites all material terms of instant claims, albeit in slightly different terminology. Claims 7-8 of the instant application recites a fluid distribution system having a liquid pump and claim 1 of ‘985 recites a fluid system including at least one liquid pump. Claim . 
Regarding claims 9-20 of the instant application, claims 2-13 of ‘985 claims the same scope as that being claimed. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/GERALD L SUNG/Primary Examiner, Art Unit 3741